Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Zhao et al. (U.S. PGPUB 20090141940) is made of record as describing a related method of interpreting secondary content, determining a feature or characteristic of the secondary content, identifying visible aspect information, receiving the aspect information, retrieving a first element, and generating a second element based on the aspect information. Vogiatzis et al. (U.S. PGPUB 20170154240) is made of record as describing a related method of generating a mini-banner content element based on the results of the element retrieving and element generating operation. Bulusu et al. (U.S. Patent No. 10,440,431) is made of record as describing a related method of interpreting content including a visible aspect and at least one of a non-visible aspect and a background. However, none of the cited art teaches or suggests generating a new element based on the aspect information comprised of a visible aspect and non-visible aspect and/or background aspect, i.e., generating a new second element in view of the received aspect information, based on the context of the received aspect information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
2/23/21